                                          Case 5:18-cr-00466-BLF Document 547 Filed 07/29/21 Page 1 of 6




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                        Case No. 18-cr-00466-BLF
                                   8                    Plaintiff,
                                                                                          ORDER GRANTING IN PART AND
                                   9             v.                                       DENYING IN PART MOTION TO
                                                                                          SEVER
                                  10     JORGE JASSO,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                               The two remaining Defendants in this case, Vincent Gerald Garcia and Jorge Jassso, are
                                  13

                                  14   alleged to be members of a criminal racketeering enterprise consisting of Nuestra Familia and

                                  15   Salinas Norteño gang members, who participated in various violent crimes in Monterey County Jail.

                                  16   See Racketeering Indictment, ECF 1. Jasso is separately charged with failure to appear after pre-
                                  17
                                       trial release. See United States v. Herrera, Case No. 19-cr-00035-BLF, Bail Jumping Indictment,
                                  18
                                       ECF 4. Jasso now seeks severance of his trial from Garcia as well as severance of the racketeering
                                  19
                                       case from the bail jumping case. Mot., ECF 535. For the reasons discussed on the record at the
                                  20
                                       hearing on July 22, 2021, and set forth below, Jasso’s Motion to Sever is GRANTED IN PART and
                                  21

                                  22   DENIED IN PART.

                                  23      I.      BACKGROUND
                                  24           The racketeering indictment was filed on September 27, 2018. Racketeering Indictment. It
                                  25
                                       charges fifteen individuals as members of a criminal enterprise, consisting of members and
                                  26
                                       associates of the Nuestra Familia prison gang, and Norteño street gangs in Salinas, California and
                                  27
                                       the surrounding areas (the “Enterprise”). Id. ¶ 40. Among other activities, members and associates
                                  28
                                          Case 5:18-cr-00466-BLF Document 547 Filed 07/29/21 Page 2 of 6




                                       of the Enterprise are alleged to have committed crimes such as attempted murder, narcotics
                                   1

                                   2   trafficking, and other acts of violence. Id. ¶ 41. According to the indictment, Norteño gang members

                                   3   pledge their allegiance and loyalty to Nuestra Familia and are instructed on its rules, rituals, and

                                   4   obligations. Id. ¶ 3. Nuestra Familia enforces its rules and promotes discipline among its members
                                   5
                                       and associates by assaulting and threatening those individuals who violate the rules or pose a threat
                                   6
                                       to the organization. Id. ¶ 4. Inside prison and local jails, all Norteños work together to maintain the
                                   7
                                       structure and follow the rules of Nuestra Familia. Id. ¶ 10.
                                   8
                                                The charges in the indictment include:
                                   9

                                  10            •   Count 1: 18 U.S.C. § 1962(d) – Racketeering Conspiracy (under Racketeer Influenced

                                  11                and Corrupt Organizations Act, (“RICO”))
                                  12            •   Count 2: 18 U.S.C. § 1959(a)(5) – Conspiracy to Commit Attempted Murder in Aid of
Northern District of California
 United States District Court




                                  13
                                                    Racketeering
                                  14
                                                •   Count 3: 18 U.S.C. § 1959(a)(6) – Conspiracy to Commit Assault with a Dangerous
                                  15
                                                    Weapon in Aid of Racketeering
                                  16

                                  17            •   Counts 4, 6, 8: 18 U.S.C. § 1959(a)(5) – Attempted Murder of Victims 5, 6, 7

                                  18                (respectively) in Aid of Racketeering

                                  19            •   Counts 5, 7, 9: 18 U.S.C. § 1959(a)(3) – Assault of Victims 5, 6, 7 (respectively)
                                  20   Jasso is charged in counts one through three. Garcia is charged in counts one, two, three, four, five,
                                  21
                                       eight, and nine.
                                  22
                                                The bail jumping indictment was filed on January 17, 2019. Bail Jumping Indictment. It
                                  23
                                       charges Jasso with knowingly and willfully failing to appear for a bond hearing in front of Judge
                                  24

                                  25   Virginia K. DeMarchi in the racketeering case. Id. ¶ 2.

                                  26      II.       DISCUSSION

                                  27      A. Severance from Co-Defendant
                                  28
                                                Jasso is moving to sever his trial from his co-defendant and argues that (1) his case was mis-
                                                                                            2
                                          Case 5:18-cr-00466-BLF Document 547 Filed 07/29/21 Page 3 of 6




                                       joined and, alternatively, (2) Rule 14 requires severance. Mot. at 5-8. The government opposes on
                                   1

                                   2   the grounds that Jasso cannot overcome the presumption in favor of joinder and that a joint trial

                                   3   would not unduely prejudice Jasso. Opp. at 8-12.

                                   4          The parties agree that Federal Rule of Criminal Procedure 8(b) governs joinder of criminal
                                   5
                                       defendants. Mot. at 15-6; Opp. at 5. Rule 8(b) provides:
                                   6
                                                      The indictment or information may charge 2 or more defendants if
                                   7                  they are alleged to have participated in the same act or transaction, or
                                                      in the same series of acts or transactions, constituting an offense or
                                   8                  offenses. The defendants may be charged in one or more counts
                                                      together or separately.
                                   9

                                  10   Fed. R. Crim. P. 8(b). “There is a preference in the federal system for joint trials of defendants who

                                  11   are indicted together” because joinders “promote efficiency and serve the interests of justice by
                                  12   avoiding the scandal and inequity of inconsistent verdicts.” Zafiro v. United States, 506 U.S. 534,
Northern District of California
 United States District Court




                                  13
                                       537 (1993). “[A] joint trial is particularly appropriate where the co-defendants are charged with
                                  14
                                       conspiracy, because the concern for judicial efficiency is less likely to be outweighed by possible
                                  15
                                       prejudice to the defendants when much of the same evidence would be admissible against each of
                                  16

                                  17   them in separate trials.” United States v. Fernandez, 388 F.3d 1199, 1242 (9th Cir. 2004), modified,

                                  18   425 F.3d 1248 (9th Cir. 2005). Co-defendants jointly charged are, “prima facie, to be jointly tried”

                                  19   and the ordering of separate trials requires “unusual circumstances.” United States v. Gay, 567 F.2d
                                  20   916, 919 (9th Cir. 1978).
                                  21
                                              Jasso argues that he was mis-joined because counts 4, 5, and 9 of the Racketeering
                                  22
                                       Indictment are not charged against him (but are charged against Garcia). Mot. at 5. According to
                                  23
                                       Jasso, “there is minimal overlap of proof apparent between the conspiracy charges brought against
                                  24

                                  25   Jasso and the substantive charges in counts 4, 5 and 9 brought against Garcia. Jasso had already

                                  26   been transferred from Monterey County Jail before any of the alleged acts underlying counts 4, 5,

                                  27   and 9 were committed, even assuming such acts were committed. Jasso could not have participated
                                  28
                                       in the acts, he was gone.” Id. at 6. Jasso mischaracterizes the charges. While Jasso is not charged
                                                                                        3
                                          Case 5:18-cr-00466-BLF Document 547 Filed 07/29/21 Page 4 of 6




                                       with all the acts in the Racketeering Indictment, Defendants are both charged in counts 1, 2, and 3
                                   1

                                   2   with a conspiracy that involves a pattern of activity: violent “removal” of individuals who failed to

                                   3   follow gang rules. Racketeering Indictment ¶ 40. The “removal” of each victim is alleged to have

                                   4   taken place on separate dates, and sometimes by different players – but the overall alleged scheme
                                   5
                                       applies to all Defendants and the evidence of that conspiracy is expected to apply to all Defendants.
                                   6
                                       Jasso cannot overcome the strong preference for joint trials in conspiracy cases – he was properly
                                   7
                                       joined under Rule 8(b). See ECF 284 at 11-12 (denying motion to sever under Rule 8 by former co-
                                   8
                                       defendant Michael Abraham Cazares).
                                   9

                                  10          Jasso next argues his trial should nonetheless be severed from Garcia’s because a joint trial

                                  11   would be prejudicial to Jasso. Mot. at 6-8. In particular, Jasso contends that he is not alleged to have
                                  12   been a member of Nuestra Familia and would be prejudiced at the joint trial due to extensive
Northern District of California
 United States District Court




                                  13
                                       testimony about Nuestra Familia. Mot. at 7.
                                  14
                                              The Court is not persuaded that a joint trial would be prejudicial to Jasso. “The prime
                                  15
                                       consideration in assessing the prejudicial effect of a joint trial is whether the jury can reasonably be
                                  16

                                  17   expected to compartmentalize the evidence as it relates to separate defendants, in view of its volume

                                  18   and the limited admissibility of some of the evidence.” United States v. Escalante, 637 F.2d 1197,

                                  19   1201 (9th Cir. 1980). Moreover, any prejudicial effect of evidence relating to the guilt of
                                  20   codefendants is “generally held to be neutralized by careful instruction by the trial judge.” Id. Here,
                                  21
                                       only two defendants remain in the case and both are alleged to be members of the same criminal
                                  22
                                       enterprise. The Court is confident that the jury can compartmentalize and evaluate the evidence as
                                  23
                                       it relates to each defendant. See Fernandez, 388 F.3d at 1242 (affirming the district court’s denial
                                  24

                                  25   of severance even where “the multiplicity of counts facing the eleven co-defendants— alleging

                                  26   different conspiracies with different goals, as well as several predicate RICO or stand-alone VICAR

                                  27   offenses involving different sub-groups of the co-defendants—the jury’s ability to evaluate the
                                  28
                                       evidence against each defendant independently was certainly put to the test.”); see also United States
                                                                                      4
                                          Case 5:18-cr-00466-BLF Document 547 Filed 07/29/21 Page 5 of 6




                                       v. Bonanno, 467 F.2d 14, 17 (9th Cir. 1972) (“In conspiracy prosecutions, the government has
                                   1

                                   2   considerable leeway in offering evidence of other offenses.”). Jasso’s reliance on DeLeon is

                                   3   misplaced. See Mot. at 7-8. In DeLeon, the Court concluded that a joint trial of all nineteen

                                   4   remaining Defendants would be impractical and the case’s “multi-count Second Superseding
                                   5
                                       Indictment,” made it “difficult, if not impossible,” for the court to “adequately charge a jury as to
                                   6
                                       the applicable law with respect to each defendant and for the jury to apply the law intelligently in
                                   7
                                       reaching verdicts on the many charges involved.” United States v. DeLeon, No. CR 15-4268 JB,
                                   8
                                       2017 WL 3054511, at *95 (D.N.M. June 30, 2017). This Court does not have similar concerns in
                                   9

                                  10   this case. See ECF 284 at 12-13 (denying motion to sever under Rule 14 by former co-defendant

                                  11   Michael Abraham Cazares).
                                  12                                                     ***
Northern District of California
 United States District Court




                                  13
                                              The Court DENIES Jasso’s Motion to Sever his trial from the trial of his co-defendant.
                                  14
                                          B. Severance from Bail Jumping Case
                                  15
                                              Jasso argues that the racketeering case should be severed from the bail jumping case. Mot.
                                  16

                                  17   at 8-9. According to Jasso, “the evidence presented in the RICO case overwhelmingly would

                                  18   prejudice defendant Jasso in the bail jumping case and there is no cross-admissibility of evidence.”

                                  19   Id. In particular, Jasso highlights that the government may seek to use Jasso’s violation of pre-trial
                                  20   release conditions “shows a consciousness of guilt in the RICO case.” Id. at 9. The government
                                  21
                                       responds that Jasso has failed to make a showing of prejudice and that “his bail jumping conduct is
                                  22
                                       relevant evidence of consciousness of guilt with respect to the underlying RICO case, and thus the
                                  23
                                       government would be seeking to admit evidence of the bail jumping conduct at the RICO trial even
                                  24

                                  25   if the bail jumping case were separated for trial.” Mot. at 12. Nonetheless, the government “defers

                                  26   to the Court on whether it would prefer to have the bail jumping trial combined with the RICO trial,

                                  27   or to have the bail jumping trial trail the RICO trial.” Id.
                                  28
                                              The Court finds that the lopsided nature of the two sets of charges counsels in favor of
                                                                                      5
                                          Case 5:18-cr-00466-BLF Document 547 Filed 07/29/21 Page 6 of 6




                                       severance. The racketeering charges are complex and involve an overwhelming amount of evidence
                                   1

                                   2   while the bail jumping charge is straightforward and implicates far less evidence. The volume of

                                   3   evidence in the racketeering case may prejudicially influence the jury with respect to the bail

                                   4   jumping charges. To avoid prejudice to Jasso, and in light of the Government’s lack of opposition,
                                   5
                                       the Court GRANTS Jasso’s Motion to Sever the racketeering trial from the bail jumping trial. This
                                   6
                                       ruling has no impact on whether evidence of Jasso’s bail jumping will be admissible in the
                                   7
                                       racketeering trial. The Court invites further argument on this issue in the forthcoming motions in
                                   8
                                       limine.
                                   9

                                  10      III.      ORDER

                                  11
                                                 For the foregoing reasons, Jasso’s Motion to Sever is GRANTED IN PART and DENIED
                                  12
Northern District of California
 United States District Court




                                       IN PART.
                                  13

                                  14             IT IS SO ORDERED.
                                  15

                                  16   Dated: July 29, 2021
                                  17                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  18                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       6
